Citation Nr: 1218820	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-23 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to an initial rating in excess of 10 percent for headaches.

3.  Entitlement to an initial rating in excess of 10 percent for complex partial seizures.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to April 2007.  He was determined to be incompetent for VA purposes in February 2009.  See 38 C.F.R. 
§ 3.353 (2011).  The evidence of record indicates that the Veteran's mother is his legal guardian.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A May 2007 VA treatment record shows that the Veteran had applied for Social Security disability benefits.  The RO should attempt to obtain records from the Social Security Administration given the possibility that they may be relevant to all of the claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).
The RO last obtained records from the East Orange and Lyons VA Medical Centers in January 2008.  An April 2008 statement from a VA doctor reflects that the Veteran still received treatment from the Lyons VA Medical Center.  The RO should obtain all records from the East Orange and Lyons VA Medical Centers from January 2008 to the present.

The Veteran testified that his seizures have increased since a mediation was discontinued.  Hearing transcript, page 8.  In other words, he is alleging that his seizure disorder has worsened.  The United States Court of Appeals for Veterans Claims (the Court) has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  Thus, another examination regarding the seizure disorder is warranted.  Moreover, given the passage of time since the VA examination regarding headaches in September 2007, another examination regarding the headaches is warranted.

The Veteran reported that he had knee pain in service and that he also injured his knees while falling during seizure episodes.  A June 2006 service treatment record shows that injuries during his seizure episodes included bruising.  The appellant's mother testified that he had had knee problems since separation from active service.  Hearing transcript, page 3.  The claimant and his mother are competent to report this symptomatology, and the Board finds them credible.  Furthermore, at the September 2007 VA joints examination, which was only a few months after separation from active service, bilateral knee disorders were diagnosed.  Therefore, a VA medical examination and opinion is necessary. 

Finally, the RO should afford the Veteran the opportunity to identify any treatment for his seizure disorder, headaches, and bilateral knee disorder since the December 2008 correspondence.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must ask the Veteran to identify all treatment for his seizure disorder, headaches, and bilateral knee disorder since December 2008.  Regardless of the appellant's response, the RO must attempt to obtain all records from all records from the East Orange and Lyons VA Medical Centers from January 2008 to the present.  The RO should associate any obtained records with the Veteran's claim folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.  

2.  The RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.

3.  Thereafter, the Veteran must be afforded a VA examination to include orthopedic findings and determine the nature and extent of his bilateral knee disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his bilateral knee disorders.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any knee disorder, to include patellar tendonitis and chondromalacia patellae, is related to active service, to include in-service knee pain and falls during seizure episodes.  A complete rationale for any opinion offered must be provided.

4.  Thereafter, the Veteran must be afforded a VA examination to include neurological findings and determine the nature and extent of his complex partial seizures and headaches.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to complex partial seizures and headaches.  A complete rationale for any opinion offered must be provided.

5.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once

6.  Thereafter, the RO must readjudicate the issues on appeal.  The RO must consider all applicable claims under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


